On September 24, 2004, this court found Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. 4.03. This court further ordered that Howard was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On June 30, 2014, Howard presented a motion to file an affidavit to disqualify Chief Justice Maureen O’Connor/Supreme Court of Ohio and a motion to file a complaint for a writ of procedendo/mandamus.
It is ordered by the court that the motions to file an affidavit and the motion to file a complaint are denied.